Citation Nr: 0701451	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-13 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis. 

2.  Entitlement to service connection for osteoarthritis.  


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from June 8, 1945 
to October 18, 1945 and regular Philippine Army service from 
October 19, 1945 to February 22, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision.  
FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has rheumatoid arthritis, nor is there any competent evidence 
that the claimed disorder is related to service. 

2.  There is no competent evidence that the veteran currently 
has osteoarthritis, nor is there competent evidence that the 
claimed disorder is related to service. 


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1101, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  Osteoarthritis was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1101, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a November 2004 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claims.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, the veteran has not identified any 
additional pertinent evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claims, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).


Analysis

The veteran asserts that his disabilities are a result of 
exposure to adverse weather conditions during service.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran may be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
the condition was manifested to a 10 percent degree within 
one year following service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, 
this presumption does not apply as arthritis did not manifest 
to a 10 percent degree within one year of service discharge, 
as discussed below.

1.  Rheumatoid Arthritis.

There is no competent medical evidence that the veteran 
currently has rheumatoid arthritis.  An August 1995 record 
from Pomona Valley Hospital Medical Center and a June 2001 
record from St. Jude Medical Center noted a history of 
arthritis.  However, it is unclear how the medical history 
was obtained, i.e. whether the notations are based solely 
from the veteran's report to the clinicians.  In any case, 
there are no other records in the claims folder showing a 
current diagnosis or treatment of rheumatoid arthritis.       

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for rheumatoid arthritis is not warranted.

Even if there was evidence of a current disability, service 
connection would nevertheless be unwarranted.  There is no 
evidence of rheumatoid arthritis in service and the 
examination report at service discharge was negative for 
findings thereof.  Additionally, there is no competent 
medical evidence which links rheumatoid arthritis to service.  
Without evidence of a disability in service or a nexus 
between current disability and service, service connection 
would be still be denied.    

While the veteran has suggested that he currently has 
rheumatoid arthritis as a result of service, as a lay person, 
he has no competence to give a medical opinion on the 
diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). Consequently, lay assertions of medical diagnosis 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has rheumatoid arthritis related 
to service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


2.  Osteoarthritis.

There is no competent medical evidence that the veteran 
currently has osteoarthritis.  An August 1995 record from 
Pomona Valley Hospital Medical Center and a June 2001 record 
from St. Jude Medical Center noted a history of arthritis.  
However, it is unclear how the medical history was obtained, 
i.e. whether the notations are based solely from the 
veteran's report to the clinicians.  In any case, there are 
no other records in the claims folder showing a current 
diagnosis or treatment of osteoarthritis.       

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for osteoarthritis is not warranted.

Even if there was evidence of a current disability, service 
connection would nevertheless be unwarranted.  There is no 
evidence of osteoarthritis in service and the examination 
report at service discharge was negative for findings 
thereof.  Additionally, there is no competent medical 
evidence which links osteoarthritis to service.  Without 
evidence of a disability in service or a nexus between 
current disability and service, service connection would be 
still be denied.    

While the veteran has suggested that he currently has 
osteoarthritis as a result of service, as a lay person, he 
has no competence to give a medical opinion on the diagnosis 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Consequently, lay assertions of medical diagnosis 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has osteoarthritis related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to service connection for rheumatoid arthritis is 
denied. 

Entitlement to service connection for osteoarthritis is 
denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


